People v Monk (2015 NY Slip Op 00392)





People v Monk


2015 NY Slip Op 00392


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
PETER B. SKELOS
JOHN M. LEVENTHAL, JJ.


2006-00478
 (Ind. No. 05-00031)

[*1]The People of the State of New York, respondent,
vTerrance Monk, appellant.


Terrance Monk, Dannemora, N.Y., appellant pro se.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 15, 2008 (People v Monk, 50 AD3d 925), affirming a judgment of the County Court, Rockland County, rendered November 15, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, SKELOS and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court